Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 10/14/2022 are acknowledged and entered.  According to the Amendments to the claims, claims 1 and 19 has /have been amended.  Accordingly, claims 1-21 are pending in the application.  An action on the merits for claims 1-21 are as follow.   
The previous 112 (b) Claim Rejections are withdrawn in accordance with applicant's amendment to the claims with no new matter added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites the limitation an entire air stream. There is no described about “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” in the specification, and not shown “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” in any figure neither; and it is unclear what kind of air generated by the cooling fan can be defined as “an entire air stream”? therefore, the claimed limitation “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” constitute new matter.
	Claim 19 recites the limitation all of the first flow of cooling air. There is no described about “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” in the specification, nor is it shown in any figure; it is unclear how any kind of air can be defined as “all of the first flow of cooling air”? therefore, the claimed limitation “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” constitute new matter.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel”, rendering the claim indefinite; while turning to the specification and drawings for guidance, one finds, Figs. 1-2 shows the structure of cooling fan 26 is completely separated with the structure of cooling element 24. It is unclear what’s the meaning of “an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” as claimed? and it is unclear what kind of air generated by the cooling fan can be defined as “an entire air stream”? Appropriate correction/clarification is required.  For examination purposes, examiner interprets “an entire air stream generated by the cooling fan passes through and/or passes by the cooling element in prior to entering to the front channel” as “any air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel”.
Claim 19 recites the limitation “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element”, rendering the claim indefinite; while turning to the specification and drawings for guidance, one finds, Figs. 1-2 shows the structure of cooling fan 26 is completely separated with the structure of cooling element 24. It is unclear what’s the meaning of “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” as claimed? and it is unclear what kind of air can be defined as “all of the first flow of cooling air”?   Appropriate correction/clarification is required. For examination purposes, examiner interprets “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” as “any cooling air emanating from said first fan passing through and/or passing by said cooling element”.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination, the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Kataoka et al. (US 2012/0097664 A1).  
Regarding Independent Claim 1, Matsui et al. disclose an induction cooking hob with a cooling system, comprising: 
a casing (case 22, see Figs 1-26) and at least one induction module (induction heating block 33, [0113]) arranged inside said casing,
the casing includes including a bottom plat, a front wall, a rear wall and two lateral walls (case 22 including a bottom plat, a front wall, a rear wall and two lateral walls, see details in Figs 1-26),
the induction module is being spaced from the front wall (induction heating block 33 is being spaced from the front wall 22a, [0112], Figs 9-19), so that a front channel is formed between the induction module and the front wall (a front channel is formed between the induction module 33 and the front wall 22a, Fig 9-19), 
wherein the induction module includes circuitry, a cooling element, and at least one cooling fan (induction heating block 33 includes circuitry- control circuit 15, [0101]; cooling element- the blower device 17 except the sirocco fan, [0102]; cooling fan- a sirocco fan, [0102]) arranged behind the cooling element (sirocco fan is encompassed by 17, therefore, sirocco fan is arranged behind the cooling element 17, Figs 1-26),
wherein an entire air stream generated by the cooling fan passes through and/or passes by cooling element (cooling element- the blower device 17 except the sirocco fan, see details in Figs 1-26) prior to entering the front channel and existing the induction module out of at least one lateral outlet hole (Clearly, any air stream generated by the cooling fan can passes through and/or passes by cooling element  prior to entering the front channel and existing the induction module out of at least one lateral outlet hole as claimed; Figs 9-10; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114-I).), the at least one lateral outlet hole being in a lateral wall of the closest lateral wall (see lateral wall 21, 21a and 21b in Figs 9-19) that is closest to the cooling element;
Matsui et al. disclose the invention substantially as claimed and as discussed above; except wherein the cooling element has a plurality of parallel fins.
	Kataoka et al. further teach an induction cooking hob (Induction heating device, Title) with a cooling element (first cooling fin 16a and second cooling fin 16b and the first cooling blower 17a, [0105], Fig 5) has a plurality of parallel fins (the first cooling fin 16a and the second cooling fin 16b each include plural protruded fins, [0105], Fig 5).  
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Kataoka et al.’s further teaching of wherein the cooling element has a plurality of parallel fins; because Kataoka et al. teach, in Para. [0105] of providing a cooling element to reduce of pressure losses in cooling air flows, thereby improving the cooling performance.
Regarding claims 2-6, 8-9 and 11-18, Matsui et al. in view of Kataoka et al. teach the invention as claimed and as discussed above, and Matsui et al.  further teach: Claim 2, wherein the at least one lateral outlet hole is arranged in a front portion of the lateral wall that is closest to the cooling element (see 21, 21a and 21b in Figs 9-19).
Claim 3, further comprising at least one flank arranged beside, beneath and/or above the cooling element (a duct 18 arranged beside, beneath and/or above the cooling element- blower device 17, [0102], Figs 18-19), so that the air stream is guided through and/or passes by said cooling element.
Claim 4, wherein the circuitry 15 and the cooling element 17 are arranged side-by-side in a front portion of the induction module (see 15 and 17 are arranged side-by-side in a front portion of 33 in Figs 18-19), wherein at least some components of the circuitry are arranged on the cooling element (switching element 27 are arranged on 17, [0109], Figs 18-19).
Claim 5, wherein the at least one cooling fan is arranged in a rear portion of the induction module (a sirocco fan is arranged in a rear portion of 33, Figs 18-19).
Claim 6, wherein the cooling element includes a structure that said air stream generated by the cooling fan penetrates through and/or passes said cooling element and reaches the front channel. (17 includes a structure that said air stream generated by sirocco fan penetrates through and/or passes said 17 and reaches the front channel, see Figs 18-19).
Claim 8, wherein the casing includes at least one air guide (a radiator plate 10, [0085], a duct 18, [0102], Figs 7 and 17-19, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) arranged inside the front channel, so that the air stream from the cooling element is deflected and guided to said at least one lateral outlet hole (the air stream from 17 is deflected and guided to 21, 21a and 21b in Figs 9-19).
Claim 9, further comprising an air guide in the front channel, wherein the air guide is formed as a vertical sheet element, and wherein said air guide is made of metal and/or plastics (a radiator plate 10, such as aluminum, [0085, 0092], Fig 20).
Claim 11, wherein the induction module is spaced from the lateral wall that is closest to the cooling element, so that a lateral channel is formed between the induction module and said lateral wall that is closest to the cooling element, wherein preferably the bottom plat includes at least one lower outlet hole arranged in a front portion of the lateral channel (see details in Figs 18-19).
Claim 12, wherein the cooling element includes a plurality of cooling fins arranged plane-parallel to each other (17 includes a plurality of cooling fins arranged plane-parallel to each other, Figs 9-15), wherein a plurality of elongated cooling channels are arranged between said cooling fins (the elongated cooling channels of 17s, Fig 9-15), and wherein said elongated cooling channels extend parallel to a connecting line between the cooling fan and an air guide in the front channel (between the sirocco fan and duct 18 in the front channel, [0102], Figs 18-19).
 	Claim 13, wherein the at least one cooling fan (a sirocco fan, [0103]) is a radial cooling fan and blows the air stream from a rear to a front (see Figs18-19).
Claim 14, comprising two said induction modules arranged side-by-side (see two said induction modules arranged side-by-side in Figs 9-15), wherein a first air guide is arranged in front of the cooling element of a first said induction module on a first side, while a second air guide is arranged in front of the cooling element of a second said induction module on a second side (see two set of induction modules arranged in Figs 9 and 13-14), and wherein the first air guide deflects the air stream to the at least one lateral outlet hole in the lateral wall that is closest to the cooling element on the first side, while the second air guide deflects the air stream to the at least one lateral outlet hole in the lateral wall that is closest to the cooling element on the second side (air guides deflect air stream to a first side and a second side respectively in Figs 9 and 13-14), 
and/or wherein the first said induction module on the first side is spaced from the lateral wall on the first side, while the second said induction module on the second side is spaced from the lateral wall on the second side, so that a first lateral channel is formed between the first said induction module and the lateral wall on the first side, and a second lateral channel is formed between the second said induction modules and the lateral wall on the second side (see the detail arrangement in Figs 9 and 13-14).
Claim 15, further comprising a panel, covering an open top side of the casing, and at least one induction coil, connected to the circuitry (heating coil 52, [0013], control circuit 15 for drive controlling, [0113], Figs 1 and 18-19), and wherein the at least one induction coil is arranged between the at least one induction module and the panel (see details in Figs 1-26).
Claim 16, wherein at least one rectifier and/or at least one power unit are arranged on said cooling element (a sirocco fan is adopted for the blower device17, [0103], control circuit for drive controlling the blower device 17, [0113]; Clearly 17 needs a rectifier and/or at least one power unit to functioning properly during operation).
Claim 17, wherein said air guide (a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) is formed as a plane sheet element arranged diagonally inside the front channel and in front of the cooling element (see details in Figs 18-19).
Claim 18, wherein the cooling fins extend vertically downwards, so that the elongated cooling channels are formed between the cooling fins and the bottom plate of the casing (the sirocco fan extend vertically downwards inside 17, so that the elongated cooling channels which is the bottom part of 17s are formed between the sirocco fans and the bottom plate of the casing 22, Fig 7).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Kataoka et al. (US 2012/0097664 A1) as applied to claim 1, further in view of Koike (JP 2003217814 A).  
Regarding Claim 7, Matsui et al. in view of Kataoka et al. disclose the invention substantially as claimed and as discussed above; except Claim 7, wherein a front portion of the lateral wall that is closest to the cooling element includes a plurality of lateral outlet holes.
Koike further teaches an induction heating cooker (see Title) with lateral walls (lateral walls of main housing 4, [0029], Fig 1) a front portion of the lateral wall that is closest to cooling element (electric blower 13, [0077], Fig 3) includes a plurality of lateral outlet holes (exhaust ports 3a and 3b, [0029], Fig 1). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Kataoka et al. with Koike’s further teaching of Claim 7, wherein a front portion of the lateral wall that is closest to the cooling element includes a plurality of lateral outlet holes; because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Kataoka et al. (US 2012/0097664 A1) as applied to claim 1, further in view of Valencia Betran (EP 2679913 A2).  
Regarding Claim 10, Matsui et al. in view of Kataoka et al. disclose the invention substantially as claimed and as discussed above; except Claim 10, wherein the bottom plat includes at least one lower outlet hole arranged in an outer portion of the front channel, wherein said outer portion is beside the corresponding lateral wall.
Valencia Betran further teaches an induction heating cooker (induction cooktop device, [0017], Fig1) with a bottom plat includes at least one lower outlet hole arranged in an outer portion of a channel (ventilation openings 51a, 53a, [0019], Figs 1 and 3), wherein said outer portion is beside the corresponding lateral wall (see Figs 1 and 3).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Kataoka et al. with Valencia Betran’s further teaching of Claim 10, wherein the bottom plat includes at least one lower outlet hole arranged in an outer portion of the front channel, wherein said outer portion is beside the corresponding lateral wall because Valencia Betran teaches, in Para. [0019] of providing an induction cooktop device with excellent guiding arrangement and ventilation openings for fast heat dissipation during operation.
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0152933 A1) in view of Koike (JP 2003217814 A) and Kataoka et al. (US 2012/0097664 A1).  
Regarding Independent Claim 19, Matsui et al. disclose an induction cooking hob comprising: a casing (case 22, see Figs 9-15) having a front wall and opposing lateral side walls; 
a first induction module (first induction heating block 33a, [0253], Figs 9-15) located within, and adjacent a first of said lateral side walls of, said casing; 
said first induction module being spaced from said front wall thus defining a front channel (a front channel is formed between 33a and the front wall 22a, Fig 9-15) between said first induction module and said front wall, and being spaced from said first lateral side wall thus defining a first lateral channel between said first induction module and said first lateral side wall (see Figs 9-15); 
said first induction module comprising a first fan, first circuitry for operating a first induction coil and a first cooling element extending from adjacent said first fan toward said front channel (blower devices 17a [0245], control circuit 15a [0218], heating coil 52, [0013], and a sirocco fan [0103]; Figs 9-15), said first cooling element being thermally coupled to said first circuitry so that heat will be conducted from said first circuitry to said first cooling element (see 17a being thermally coupled to 15a so that heat will be conducted from 15a to 17a, Figs 9-15); 
a first air guide arranged in said front channel and adapted to redirect a first flow of cooling air emanating from said first fan (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19), through said first cooling channels and into said front channel, laterally toward said first lateral side wall (see Figs 9-15), all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element prior to entering said front channel (Clearly, any cooling air emanating from said first fan can passing through and/or passing by said cooling element prior to entering said front channel as claimed; see 21, 21a and 21b in Figs 9-19; while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114-I).); 
Matsui et al. disclose the invention substantially as claimed and as discussed above; except said first cooling element having a plurality of vertically extending and elongated first cooling fins with respective first cooling channels arranged between adjacent pairs of said first cooling fins; and a plurality of first outlet holes in said first lateral channel to provide communication between said first lateral channel and an external environment; wherein said first cooling element has a plurality of parallel fins.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3) having a plurality of vertically extending and elongated first cooling fins (switching guide plate 18 and air direction plate 20, Fig 3) with respective cooling channels arranged between adjacent pairs of said first cooling fins (see Fig 3); and a plurality of first outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) in a channel to provide communication between said channel and an external environment (see Fig 3). 
And Kataoka et al. further teach an induction cooking hob (Induction heating device, Title) with a cooling element (first cooling fin 16a and second cooling fin 16b and the first cooling blower 17a, [0105], Fig 5) has a plurality of parallel fins (the first cooling fin 16a and the second cooling fin 16b each include plural protruded fins, [0105], Fig 5). 
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. with Koike’s further teaching of said first cooling element (“said first cooling element” taught by Matsui et al. already) having a plurality of vertically extending and elongated first cooling fins with respective first cooling channels arranged between adjacent pairs of said first cooling fins; and a plurality of first outlet holes in said first lateral channel (“said first lateral channel” taught by Matsui et al. already) to provide communication between said first lateral channel and an external environment because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation; and it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Koike with Kataoka et al.’s further teaching of wherein said first cooling element has a plurality of parallel fins; because Kataoka et al. teach, in Para. [0105] of providing a cooling element to reduce of pressure losses in cooling air flows, thereby improving the cooling performance.
Regarding Claims 20-21, Matsui et al. in view of Koike and Kataoka et al. teach the invention as claimed and as discussed above, and Matsui et al.  further teach:
Claim 20, further disclose, comprising a second induction module (second induction heating block 33b, [0253], Figs 9-15) located within, and adjacent a second of said lateral side walls of, said casing and being arranged in side-by-side relationship with said first induction module (see Figs 9-15); said second induction module being spaced from said front wall thus further defining said front channel between said second induction module and said front wall (see Figs 9-15), and being spaced from said second lateral side wall thus defining a second lateral channel between said second induction module and said second lateral side wall (see Figs 9-15); 
said second induction module comprising a second fan, second circuitry for operating a second induction coil and a second cooling element extending from adjacent said second fan toward said front channel (blower devices 17b [0245], control circuit 15b [0218], and a sirocco fan [0103]; Figs 9-15), said second cooling element being thermally coupled to said second circuitry so that heat will be conducted from said second circuitry to said second cooling element (see 17b being thermally coupled to 15b so that heat will be conducted from 15b to 17b, Figs 9-15), said second cooling element having a plurality of vertically extending and elongated second cooling fins with respective second cooling channels arranged between adjacent pairs of said second cooling fins; 
a second air guide arranged in said front channel and adapted to redirect a second flow of cooling air emanating from said second fan (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15, a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19), through said second cooling channels and into said front channel laterally toward said second lateral side wall (see Figs 9-15); and 
a plurality of second outlet holes in said second lateral channel to provide communication between said second lateral channel and an external environment.
Matsui et al. in view of Koike and Kataoka et al. disclose the invention substantially as claimed and as discussed above; except said second cooling element having a plurality of vertically extending and elongated second cooling fins with respective second cooling channels arranged between adjacent pairs of said second cooling fins; and a plurality of second outlet holes in said second lateral channel to provide communication between said second lateral channel and an external environment.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3) having a plurality of vertically extending and elongated first cooling fins (switching guide plate 18 and air direction plate 20, Fig 3) with respective cooling channels arranged between adjacent pairs of said first cooling fins (see Fig 3); and a plurality of first outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) in a channel to provide communication between said channel and an external environment (see Fig 3).
Claims 21, each of said first and second air guides being arranged in front of the associated first or second cooling element (see Fig 9-15), each said first and second air guide (a radiator plate 10, [0085], a duct 18, [0102], Figs 9-15 a plurality of flow path guiding plates 31e, 31f, [0189], Fig 19) being formed as a vertical sheet that is arrange diagonally with respect to the respective first or second cooling fins of the associated first or second cooling element (a plurality of flow path guiding plates 31e, 31f diagonally with respect to the respective first or second cooling fins of the associated first or second cooling element, [0189], Fig 19), 
Matsui et al. in view of Koike and Kataoka et al. disclose the invention substantially as claimed and as discussed above; except and with respect to the front channel, at least some of said plurality of first outlet holes being disposed in said first lateral side wall, and at least some of said plurality of second outlet holes being disposed in said second lateral side wall.
Koike further teaches an induction heating cooker (see Title) with a cooling element (electric blower 13, [0025], Figs 1-3), and with respect to the front channel, at least some of plurality of outlet holes (exhaust ports 3a and 3b, [0029], Fig 1) being disposed in lateral side wall (see Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Matsui et al. in view of Koike and Kataoka et al. with Koike’s further teaching of Claim 20: said second cooling element (“said second cooling element” taught by Matsui et al. already) having a plurality of vertically extending and elongated second cooling fins with respective second cooling channels arranged between adjacent pairs of said second cooling fins; and a plurality of second outlet holes in said second lateral channel (“said second lateral channel” taught by Matsui et al. already) to provide communication between said second lateral channel and an external environment, and Claim 21: and with respect to the front channel, at least some of said plurality of first outlet holes being disposed in said first lateral side wall (“said first lateral side wall” taught by Matsui et al. already), and at least some of said plurality of second outlet holes being disposed in said second lateral side wall (“said second lateral side wall” taught by Matsui et al. already) because Koike teaches, in Para. [0010] of providing an induction cooker with excellent exhaust side holes for fast heat ventilation to prevent overheat during operation.
Response to Arguments
Applicant’s arguments with respect to Claims 1-21 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above. 
Applicant’s arguments filed 10/14/2022 have been fully considered but they are not persuasive. The same prior art used under the Non-Final Rejection been able to cover all the limitations of the amended claims.
A. The applicant's argument on Remarks, namely “Claims 1-21 were rejected under 35 U.S.C. § l 12(a) as failing to comply with the written description requirement and §112(b) as being indefinite. Particularly, the action alleges that the application does not support the features related to "an entire air stream" and "all of the first flow of cooling air" of independent claims I and 19, respectively. To support this conclusion, the action notes that the "cooling fan 26 is completely separated with the structure of cooling element 24" in the figures. While this is true, Fig. 2 shows that the cooking module 20 is enclosed by walls on all four sides but for a path over cooling element 24, into the front channel (defined by front wall 14), and out of the outlet holes 32. Thus, while air may pass around the module, the air stream must ultimately flow through the claimed path prior to entering the front channel and exiting the induction module. In other words, the action appears to read the claim language as requiring that air from fan 26 directly and immediately pass through the cooling element 24. But no such feature is ever recited by the claim and thus the action's interpretation of it is improper. In response to the above, the action simply repeats the rejection but does not actually address any of the above-noted features of Fig. 2. That is, the action never explains where the air stream may alternatively exit the induction module or in what scenarios it may not flow over or by the cooling element prior to entering the front channel”.
The examiner’s response: There are no described about “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” or “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” in the specification; and there are no figures (including Figure 2) shown “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” or “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” at all.  Therefore, both the claimed limitations “wherein an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” and “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” constitute new matters. It is unclear what’s the meaning of “an entire air stream generated by the cooling fan passes through and/or passes by the cooling element prior to entering the front channel” as claimed? and it is unclear what kind of air generated by the cooling fan can be defined as “an entire air stream”? It is unclear what’s the meaning of “all of the first flow of cooling air emanating from said first fan passing through and/or passing by said cooling element” as claimed? and it is unclear what kind of air can be defined as “all of the first flow of cooling air”?  Therefore, the 112(a) and 112(b) as shown above are proper, the examiner maintains the rejections. 
B. The applicant's argument on Remarks, namely “Regarding independent claims 1 and 19, the prior art references, alone and in combination, do not teach that the "cooling element [of the induction module] has a plurality of parallel fins" as recited by claim 1 and similarly recited by claim 19. In rejecting this feature, the action cites to the blower device 17 in Matsui, which is identified for example as a sirocco fan. But the blower device (or any similar type of fan) does not have parallel fins as recited in the claim. Rather, anything in the device that might be construed as fins extend radially outward from a shaft in a motor. Accordingly, the blower device 17 cannot be read as the cooling element. Moreover, the blower device 17 is interpreted as both the claimed cooling element and the cooling fan. Such an interpretation is improper as it fails to appreciate the distinct recitations of the elements in the claims. In response to the above, the action alleges that "clearly, the blower device 17 is not interpreted as both the claimed cooling element and the cooling fan by the examiner" (emphasis in original). But this directly contradicts the immediately preceding sentence which recites "a cooling element (cooling element- blower device 17, [0102]), and at least one cooling fan (cooling fan- a sirocco fan is adopted for the blower device 17, [0102])" (emphasis added). That is, the action explicitly cites to the device 17 to support the rejection of the cooling element and the fan. At best, it appears that the action fails to appreciate or understand that the sirocco fan is a particular embodiment of the blower device 17, not a separate element. That is, the blower device is the sirocco fan. Is a fan not a blowing device? In view of the action's inability to cite to any element other than the blower device 17 to support the rejection of the distinctly claimed cooling element and cooling fan, the rejection cannot be maintained”.
The examiner’s response: The combination of prior art disclosed all the limitations as cited in the newly amend independent claims, satisfying all the structural limitations and fully discloses the recited limitations of Claims 1 and 19 respectively as set forth in this office action shown above. Since the invention are “An induction cooking hob with a cooling system” and “An induction cooking hob” respectively, the combination of cited prior art clearly teach all the structure limitation of the claim already, and when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114-I). Therefore, the examiner maintains the rejection. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention”; see MPEP 2173.01(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761